[PUBLISH]

                            IN THE UNITED STATES COURT OF APPEALS

                                      FOR THE ELEVENTH CIRCUIT                                 FILED
                                                                                      U.S. COURT OF APPEALS
                                                                                        ELEVENTH CIRCUIT
                                                   No. 10-14428                              OCT 4, 2011
                                                                                             JOHN LEY
                                                                                               CLERK
                                  D. C. Docket No. 2:07-cr-14081-KMM-1

UNITED STATES OF AMERICA,

                                                                                                 Plaintiff-Appellee,

                                                        versus

CHARLES LEVERN HUDSON,

                                                                                             Defendant-Appellant.

                                        --------------------------
                         On Appeal from the United States District Court for the
                                      Southern District of Florida
                                        --------------------------

                                   (Opinion May 11, 2011, 11th Cir. 2011)

                                                 (October 4, 2011)

BEFORE: DUBINA, Chief Judge, TJOFLAT, EDMONDSON, CARNES, BARKETT, HULL,
MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges*.

B Y T H E C O U R T:

         A member of this court in active service having requested a poll on the petitioner for

rehearing and a majority of the judges in this Court in active service having voted in favor of

granting a rehearing en banc,


*Senior United States Circuit Judge Peter F. Fay has elected to participate in further proceedings in this matter
pursuant to 28 U.S.C. § 46(c).
      IT IS ORDERED that the above cause shall be reheard by this Court en banc. The previous

panel's opinion is hereby VACATED.




                                             2